


EXHIBIT 10.1




EXECUTIVE CHANGE IN CONTROL TERMINATION AGREEMENT


This Executive Change in Control Termination Agreement (“Agreement”) between
ENTEGRIS, INC., a Delaware corporation with headquarters offices at 129 Concord
Road, Billerica, MA 01821, (“Entegris” or the “Company”) and
______________________________ (the “Executive”) dated ___________________ (the
“Effective Date”).


RECITALS
A.
[The Executive is an Executive Officer of the Company.] or [The Executive is an
officer and key member of Entegris’ management.]

B.
Entegris believes that it is in the best interests of the Company and of its
stockholders, to provide for the continuity of management in general and the
retention of Executive in particular, in the event of a Change in Control of the
Company.

C.
This Agreement is not intended to alter materially the compensation, benefits or
terms of employment that the Executive could reasonably expect in the absence of
a Change in Control of Entegris, but is intended to encourage and reward
Executive’s willingness to remain in his position with the Company and
Executive’s compliance with the wishes of the Entegris Board of Directors
whatever they may be in the event that a Change in Control occurs.



NOW THEREFORE, in consideration of the foregoing premises, of the mutual
promises of the Parties made herein and of other consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties hereby agree as follows:


SECTION 1. DEFINITIONS. The following terms when used in this Agreement with
initial capital letters shall have the meanings assigned to them below. Other
terms defined elsewhere in this Agreement shall have the respective meanings
assigned to them at the location of their definition.
1.01. "Accrued Rights" means the following amounts: (A) Executive’s base salary
in effect through the date of termination, to the extent not previously paid;
(B) any bonus or variable compensation earned by Executive but unpaid as of the
date of termination for any previously completed fiscal year; (C) reimbursement
for any unreimbursed business expenses properly incurred by the Executive in
accordance with Company policy prior to the date of the Executive's termination
and properly submitted for reimbursement within sixty (60) days following the
date of termination; and (D) such reimbursements and benefits under the Benefit
Plans, if any, to which the Executive became entitled prior to or on the date of
termination, including, but not limited to, any vacation accrued but unused,
through the date of termination, as determined in accordance with Company
policies but excluding payments, if any, under any severance plan or policy of
the Company.


1.02.
“Affiliate” means a company that is controlled by, controls or is under common
control with Entegris.

1.03. "Cause" shall mean (A) gross dereliction in the performance of, the
Executive's duties to the Company or any of its Affiliates if the Executive
fails to cure such dereliction, if curable, within thirty (30) days after
receipt from the Company of written notice spec




--------------------------------------------------------------------------------




ifying such dereliction; (B) fraud, embezzlement or theft with respect to the
Company or any of its Affiliates; (C) material breach of Section 5of this
Agreement or of a fiduciary duty owed by the Executive to the Company or any of
its Affiliates; or (D) conviction of, or plea of nolo contendere to, a felony or
other crime involving moral turpitude.


1.04.
"A Change in Control” shall be deemed to include any of the following events:

(a)
Any Person (defined for the purposes hereof as any individual, entity or other
person, including a group within the meaning of Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "1934 Act"), acquires
beneficial ownership (within the meaning of Rule 13d‑3 promulgated under the
1934 Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided that for purposes of this clause any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or its direct or indirect subsidiaries shall not
Constitute a Change in Control; or

(b)
Individuals who constitute the Entegris Board of Directors on the Effective Date
(the "Incumbent Directors"), cease for any reason to constitute at least a
majority of the Entegris Board of Directors; provided, that any individual who
becomes a member of the Entegris Board of Directors and whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors shall be treated as an Incumbent Director unless he or she
assumed office as a result of an actual or threatened election contest with
respect to the election or removal of directors; or

(c)
There is consummated a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case unless, following
such Business Combination, (A) the Persons who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and of the combined voting
power of the Outstanding Company Voting Securities immediately prior to the
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination in substantially the same proportions
as their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and of the combined voting power of the
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Employer or of such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the Board resulting from such Business Combination
were Incumbent Directors at the time of the execution of





--------------------------------------------------------------------------------




the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(d)
The stockholders of the Company approve a complete liquidation or dissolution of
the Company



1.05.
"Confidential Information" means any and all information of the Company and its
Affiliates that is not generally known by others with whom they compete or do
business, or with whom any of them plans to compete or do business. Confidential
Information includes without limitation such information relating to: (A) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (B) the Products, (C) the costs,
sources of supply, financial performance and strategic plans of the Company and
its Affiliates, (D) the confidential special needs of the customers of the
Company and its Affiliates and (E) the confidential substance of the business
relationships of the Company and its Affiliates. Confidential Information also
includes any information that the Company or any of its Affiliates have
received, or may receive hereafter, belonging to customers or others with any
understanding, express or implied, that the information would not be disclosed.



1.06.
"Good Reason" means: (A) the Company's removal of the Executive, without his
consent, from the position with the Company (or a successor corporation) held on
the Effective Date; (B) a material diminution, without his consent, of the
duties or authority attendant to the Executive's position; (C) material failure
of the Company to provide the Executive compensation and benefits in accordance
with the terms of Section 2 hereof; (D) the Company's requirement that the
Executive relocate his office more than thirty-five (35) miles from the
Executive's then-current office, without the Executive's consent; or (E) other
material breach of this Agreement by the Company; provided that the events
described in clauses (A) through (E) hereof shall constitute Good Reason only if
the Company fails to cure such event within thirty (30) days after receipt from
the Executive of written notice specifying the event which constitutes Good
Reason.



1.07. "Person" means, except as otherwise provided in the definition of "Change
in Control," an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.


1.08.
"Products" mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the period of
Executive's employment.



2.
TERMS OF EMPLOYMENT PRIOR TO A CHANGE IN CONTROL

2.01.
Prior to a Change in Control, Executive shall be an employee-at-will of
Entegris. Executive shall be entitled to the position, duties, compensation,
benefits, rights and obligations specified in any employment offer letter or
employment agreement that Executive may have received from the Company as
supplemented by Company policies.

2.02.
Executive agrees that during the period of his employment prior to any Change in
Control, he will discharge his duties to the best of his ability and in
furtherance of the interests of





--------------------------------------------------------------------------------




the Company and its stockholders as such interests are determined by the
Entegris Board of Directors. The Executive further agrees to use his best
efforts at and after the occurrence of a Change in Control to effect an orderly
and beneficial transfer of control to the party or parties comprising the new
control group.
2.03.
Nothing in this Agreement shall be deemed to prevent the Executive from
remaining in the employ of Entegris or any Person that succeeds to the business
of the Company either on the terms and conditions referred to herein or on other
terms that may be mutually agreed upon.



3.    Termination of Employment Following a Change in Control
3.01.
In the event of a Change in Control and, within twenty-four (24) months
thereafter: (a) the Company provides notice to the Executive of the Executive's
termination by the Company other than for Cause, or (b) the Executive's
employment is terminated by the Executive for Good Reason, the Executive shall
be entitled to receive: (A) the Accrued Rights, (B) an amount equal to two times
the Base Salary, payable in a single lump sum within thirty (30) days following
the date of termination; (C) an amount equal to two times the greater of (i) the
Target Bonus for the fiscal year in which termination of the Executive's
employment occurs and (ii) the highest Bonus paid to the Executive for the three
fiscal years immediately preceding that in which termination occurs, payable in
a lump sum within thirty (30) days following termination; (D) continuation of
the participation of the Executive and his eligible dependents in the Company's
health and dental plans and continuation of the participation of the Executive
in the Company's group life insurance plan until the expiration of two years
following the date of termination of the Executive's employment or, if earlier,
until the date he becomes eligible for coverage under the health, dental or life
insurance plan of another employer; provided, however, that in the event that
the Company determines that it is unable to continue any such participation, it
shall pay the cost, on an after-tax basis, of comparable coverage; (E)
notwithstanding anything to the contrary in the Company's equity-based plans or
any equity award agreement between the Company and the Executive, immediate
vesting of all outstanding unvested equity awards, which in the case of any
stock options, shall remain exercisable for a period of one year following the
date of termination or until the date such stock options would have expired in
the absence of a termination of employment, if earlier; and (F) reimbursement,
up to fifteen thousand dollars ($15,000), for outplacement services reasonably
selected by the Executive.

3.02.
Payments under the applicable provision of this Section 3 shall be in lieu of
any and all compensation and benefits of any kind or description to which the
Executive might otherwise be entitled, under a severance pay plan or agreement
or otherwise, as a result of the termination of his employment under this
Section 3. Except for medical, dental and life insurance coverage continued
pursuant to Section 3.01(D), Executive's participation in Benefit Plans shall
terminate pursuant to the applicable plan terms based on the date of termination
of the Executive's employment without regard to any continuation of Base Salary
or other payment to the Executive following such date of termination. Nothing
contained in this Section 3.02 however, shall constitute or be construed as
constituting a waiver by the Executive of any rights to which the Executive
became entitled prior to or on the date of termination under any Benefit Plan,
other than any severance plan or policy of the Company.

3.03.
Any purported termination of employment by the Company or by the Executive shall
be communicated by written Notice of Termination to the other party hereto given
sixty (60)





--------------------------------------------------------------------------------




days prior to the effective date of such termination. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and such notice
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.




4.    Obligations of the Executive
4.01.
Confidentiality. The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information; that the Executive may develop
Confidential Information for the Company and its Affiliates; and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall not disclose to
any Person or use, other than as required by applicable law after notice to the
Company and a reasonable opportunity for the Company to seek protection of the
Confidential Information prior to disclosure or for the proper performance of
his duties to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.

4.02.
Return of Company Property. All documents, records, tapes and other media of
every kind and description relating to the business, present or otherwise, of
the Company and its Affiliates and any copies, in whole or in part, thereof (the
"Documents"), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board or its
designee may specify, all Documents and other property of the Company and its
Affiliates then in the Executive's possession or control.

4.03.
Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

(a)
While the Executive is employed by the Company and for two (2) years after the
termination of the Executive's employment (the "Non-Competition Period"), the
Executive shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete in the
business of providing yield enhancing materials and solutions for advanced
manufacturing processes in the semiconductor and other high technology
industries (the “Entegris Business”), or in such additional businesses as the
Company or any Affiliate is engaged in at the time of the Executive's
termination, with the Company or any Affiliate within the United States or in
any country in which the Company or any Affiliate then is doing business.
Specifically, but without limiting the foregoing, the Executive agrees not to
engage in any manner in any activity that is directly or indirectly competitive
with the Entegris Business as conducted by the Company or any Affiliate, or such
additional businesses as the Company or any Affiliate is engaged in at the time
of the Executive's termination, as conducted at any time during the Executive's
employment. Notwithstanding anything herein to the contrary, the Executive may
make passive investments in any enterprise





--------------------------------------------------------------------------------




the shares of which are publicly traded if such investment constitutes less than
two percent of the equity of such enterprise.
(b)
The Executive further agrees that while he is employed by the Company and during
the Non-Competition Period, the Executive will not hire or attempt to hire any
executive employee of the Company or any Affiliate whom he directly supervises
or any key scientific or technical employee of the Company or any Affiliate,
assist in such hiring by any Person, or encourage any such employee to terminate
his or her relationship with the Company or any Affiliate, provided that the
Executive shall be permitted to hire any such person if such person has not been
employed by the Company or any Affiliate for a period of six months at the time
of such hiring, nor shall the Executive solicit or encourage any customer or
vendor of the Company, which he knows to be a customer or vendor of the Company,
to terminate or diminish its relationship with it.



4.04.
Enforcement of Covenants. The Executive acknowledges that he has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to this Section 5. The Executive agrees
that those restraints are necessary for the reasonable and proper protection of
the Company and its Affiliates and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area. The
Executive further acknowledges that, were he to breach any of the covenants
contained in this Section 4, the damage to the Company could be irreparable. The
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to seek preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond. The parties further agree that, in the
event that any provision of this Section 4 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographical area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.



4.05.
Conflicting Agreements. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party's consent.





5.    Notices
All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when mailed in the
continental United States by registered or certified mail or personally
delivered to the party entitled thereto at the address stated below or to such
changed address as the addressee may have given by a similar notice:
To Entegris:            Entegris, Inc.
129 Concord Road
Billerica, MA 01821
Attn: Senior Vice President & General Counsel






--------------------------------------------------------------------------------




To the Executive:        c/o Entegris Inc.
with an additional copy to the Executive’s home address
    
6.    No Mitigation and No Offset
6.01.
The amounts payable to Executive hereunder shall be absolutely owing, and not
subject to reduction or mitigation as a result of employment by Executive
elsewhere after his employment with Entegris is terminated.

6.02.
There shall be no right of set-off or counterclaim in respect of any claim, debt
or obligation against any payments to the Executive, his dependents,
beneficiaries or estate, provided for in this Agreement.



7.    General Provisions
7.01.
Should the Executive’s employment be terminated either on a voluntary or
involuntary basis other than as provided in Section 3 of this Agreement, then
any and all termination payments and other provisions associated with any such
severance of employment shall be determined in accordance with Entegris’
policies and procedures then in effect and not in accordance with this
Agreement. Except as specifically provided for herein, nothing shall be deemed
to give the Executive the right to continue in the employ of Entegris.

7.02.
Entegris and the Executive recognize that each party will have no adequate
remedy at law for breach by the other of any of the agreements contained herein
and, in the event of any such breach, Entegris (with respect to Sections 3 and
4) and the Executive (with respect to Section 5) hereby agree and consent that
the other shall be entitled to a decree of specific performance, or other
appropriate remedy to enforce performance of such agreements.

7.03.
No right or interest to or in any payments shall be assignable by the Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate.

7.04.
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.

7.05.
The titles to sections in this Agreement are intended solely for convenience of
reference and shall not be conclusive as to the meaning or interpretation
thereof. This Agreement shall be binding upon and shall inure to the benefit of
the Executive, his heirs and legal representatives, and Entegris and its
successors.

7.06.
(a) Entegris will indemnify the Executive for all costs and expenses (including
fees and expenses of counsel) incurred by the Executive in connection with an
action to enforce his rights under this Agreement (including any action to
enforce this right of indemnity) in which action the Executive prevails.





--------------------------------------------------------------------------------




(b)     Entegris must require that any entity with which it merges or
consolidates or to which it agrees to transfer a substantial portion of its
assets expressly assume the obligations of the Company under this Agreement
(including assumption of options vested pursuant to Section 3.01(E) above by a
successor or award of substituted options by such) and that any successor or
successors of such an entity, whether by merger, consolidation or transfer of
assets, also expressly assume all such obligations. Notwithstanding the
foregoing, the Company shall not be deemed to have breached its obligations
under this Section 7.06(b) if it negotiates with any successor entity to provide
a substitute agreement on terms (which may be different than the terms 7
7.07.
No provision of this Agreement may be amended, modified or waived unless such
amendment, modification or waiver shall be authorized by the Board of Directors
of Entegris or any authorized committee of the Board of Directors and shall be
agreed to in writing, signed by the Executive and by an officer of Entegris
thereunto duly authorized. Except as otherwise specifically provided in this
Agreement, no waiver by either party hereto of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of a subsequent breach of such condition or
provision or a waiver of a similar or dissimilar provision or condition at the
same time or at any prior or subsequent time.

7.08.
The validity, interpretation, construction performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware as applied to
transactions taking place wholly within Delaware between Delaware residents.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


ENTEGRIS, INC.    Executive:






By_______________________________    ________________________________
Printed Name    Printed Name
Title
    






